Exhibit 10.59

 

MORTGAGE AND SECURITY AGREEMENT

 

CROWN BANK, N.A.

 

Date:

January 4, 2006

 

 

 

 

 

 

Mortgagee:

CROWN BANK, N.A.

 

 

 

715 Route 70

 

 

 

Brick, New Jersey 08723

 

 

 

 

 

 

 

 

 

 

If Mortgagor is not the Borrower, the Borrower is also: Vivus, Inc.

 

 

 

 

 

Mortgagor:

Vivus Real Estate, LLC

 

 

 

 

 

 

 

o Individual(s)

 

 

 

o Husband and wife

 

 

 

o General partnership/joint venture

State:

 

 

o Limited partnership

State:

 

 

ý Limited Liability Company

State: New Jersey

 

 

o Corporation

State:

 

 

 

 

 

Address of

1172 Castro Street

 

 

Mortgagor:

Mountain View, CA 94040

 

 

 

 

 

 

Mortgaged

See Exhibit “A”

 

 

Premises:

Tract 1:

 

 

 

Street 735 Airport Road

 

 

 

Township Lakewood County Ocean, New Jersey

 

 

Tax Map Block(s) 1160.01, Lot(s) 229

 

 

Tract 2:

 

 

 

Street 745 Airport Road

 

 

 

Township Lakewood County Ocean, New Jersey

 

 

Tax Map Block(s) 1160.01, Lot(s) 232

 

 

 

Obligations:  Loan in the principal amount of $5,375,000.00 described in that
certain Commercial Mortgage Note dated even date hereof by Borrower in favor of
Mortgagee (the “Note”).

 

o  This is a purchase money mortgage given to secure all or a portion of the
consideration paid for the Mortgaged Premises.

 

ý  This is a first purchase money mortgage lien on the Mortgaged Premises.

 

1.                                      DEFINITIONS; INCORPORATION OF NOTE.  All
terms not otherwise defined herein shall have the meaning given them in the
Note, and if not defined, then the Uniform Commercial Code in effect in the
state in which the Mortgaged Premises is located.  All liabilities of Mortgagor
to Mortgagee, whether under the Note, any guarantee, any other Loan Document,
other obligation or otherwise, now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, whether created directly or
acquired by assignment or otherwise, and any extensions, modifications or
renewals thereof and substitutions therefore; all amounts paid by Mortgagee on
behalf of Mortgagor; all principal, interest, late charges, penalties, fees and
all other such sums due or recoverable under the Loan Documents or otherwise are
referred to herein as the “Indebtedness.”

 

2.                                      PROPERTY MORTGAGED.  To secure payment
of the Indebtedness and performance of Mortgagor’s obligations to Mortgagee
under the Loan Documents, Mortgagor mortgages, grants, and conveys to Mortgagee
all of the rights and interest which Mortgagor now has or will acquire with
regard to the following property (together the “Property”):

 

1

--------------------------------------------------------------------------------


 

a.                                       the Mortgaged Premises;

 

b.                                      all buildings, structures and other
improvements located on the Mortgaged Premises and all rights of way, easements
and appurtenances;

 

c.                                       all fixtures, machinery, equipment and
other articles of real, personal or mixed property of Mortgagor attached to,
situate or installed in or upon, or used in the operation or maintenance of, the
Mortgaged Premises or any plant or business situated thereon, whether or not
such real, personal or mixed property is or shall be affixed to the same, and
all replacements, substitutions, accretions and proceeds of the foregoing,
including all furnishings, furniture, and appliances; machinery and equipment of
any kind whatsoever;  and all parts, fittings, accessories, accessions,
substitutions and replacements thereof;

 

d.                                      all leases, licenses, occupancy
agreements or agreements to lease all or any part of the Mortgaged Premises and
all extensions, renewals, amendments, and modifications thereof, and any
options, rights of first refusal, or guarantees relating thereto; all rents,
income, receipts, revenues, security deposits, escrow accounts, reserves,
issues, profits, and payments of any kind payable under the leases or otherwise
arising from the Mortgaged Premises; all contract rights, accounts receivable
and general intangibles relating to the Mortgaged Premises or the use,
occupancy, maintenance, construction, repair or operation thereof; all
management agreements, franchise agreements, utility agreements and deposits,
building service contracts, maintenance contracts, construction contracts,
architect’s agreements, and plans and specifications; all warranties and
guaranties; and all permits, licenses and approvals;

 

e.                                       all estates, rights, privileges,
easements, and appurtenances of any kind benefiting the Mortgaged Premises; all
means of access to and from the Mortgaged Premises, whether public or private;
all water and mineral rights; and all rights of Mortgagor as declarant under any
declaration of condominium or association applicable to the Mortgaged Premises;
and

 

f.                                         all “Proceeds” of any of the
Property, which shall additionally include whatever is received upon the use,
lease, sale, exchange, collection, or other utilization or any disposition of
any of the Mortgaged Premises, voluntary or involuntary, whether cash or
noncash, including proceeds of insurance and condemnation awards, rental or
lease payments, accounts, chattel paper, instruments, documents, contract
rights, general intangibles, equipment and inventory.

 

3.                                      SECURITY AGREEMENT.  This Mortgage is
also a security agreement pursuant to the Uniform Commercial Code.  Mortgagor
agrees to execute and deliver to Mortgagee, upon request, any financing
statements or other documents as Mortgagee may require to perfect its security
interest.  Mortgagor irrevocably appoints Mortgagee attorney-in-fact for
Mortgagor to execute, deliver and file such instruments.  This Mortgage is
effective as a financing statement under the Uniform Commercial Code and may be
filed as a “fixture filing.”

 

4.                                      COVENANTS.  The Mortgagor, represents,
warrants, covenants and agrees that:

 

a.                                       Title and Right to Mortgage. Mortgagor
has good and marketable fee simple absolute title to the Mortgaged Premises
subject only to those exceptions to title more particularly described in the
title commitment issued to, and accepted by, Mortgagee in connection with this
transaction (the “Permitted Encumbrances”) and Mortgagor shall defend the
validity, priority and enforceability of the lien of this Mortgage against the
claims of all persons excepting only those claiming under Permitted
Encumbrances.  Mortgagor has full power and lawful authority to subject the
Mortgaged Premises to the lien of this Mortgage. The execution, delivery and
performance of this Mortgage and the other Loan Documents will not contravene
any legal requirements or any agreement, document or instrument to which
Mortgagor is a party or by which Mortgagor or the Mortgaged Premises is bound. 
Mortgagor shall make, execute, acknowledge and deliver all such further or other
deeds, documents, instruments or assurances and cause to be done all such
further acts and things as may at any time be required by Mortgagee to confirm
and fully protect the lien and priority of this Mortgage.

 

b.                                      Taxes and Other Charges.  Mortgagor
shall pay when due and before interest or penalties commence to accrue thereon,
all taxes, assessments, water and sewer rents, condominium or other homeowners
association fees, dues or maintenance charges, levies, encumbrances and all
other charges or claims of any nature and kind, which may be assessed, levied,
imposed, suffered, placed or filed at any time against the Property or any part
thereof or which by any present or future law may have priority.  If requested
by Mortgagee, Mortgagor will

 

2

--------------------------------------------------------------------------------


 

immediately deliver to Mortgagee receipts evidencing such payments.  If such
receipts are not delivered within ten (10) days after such request, then
Mortgagee will have the right to procure an official search, the cost of which
shall be added to the monies secured by this Mortgage.  If Mortgagor is a
corporation or partnership, Mortgagor shall keep in effect and in good standing
its existence and rights as a corporation or partnership, as the case may be,
under the laws of the state of its formation and its right to own property and
transact business in the state in which the Mortgaged Premises is situated and
file returns for all taxes with the proper governmental authorities, and pay,
when due and before interest or penalties are due thereon, all taxes owing to
any governmental authorities.

 

c.                                       Insurance.  Mortgagor will maintain
hazard insurance and flood insurance (if the Mortgaged Premises is in an area
designated as a flood hazard area by any governmental body) on the Mortgaged
Premises.  Mortgagor shall also maintain any other insurance as Mortgagee may
require, including title insurance, builder’s risk insurance, general public
liability insurance and loss of rents coverage.  The insurer, agent or broker,
amounts of coverage, and forms of all policies must be acceptable to Mortgagee. 
These policies will become the absolute property of Mortgagee on the occurrence
of an Event of Default under any of the Loan Documents.  Each insurance company
concerned is hereby authorized and directed to make payment under such insurance
including return of unearned premiums, directly to Mortgagee instead of to
Mortgagor and Mortgagee jointly, and Mortgagor appoints Mortgagee, irrevocably,
as Mortgagor’s attorney-in-fact to endorse any draft therefore or assign any
policy to itself or its nominee in the event of foreclosure of this Mortgage or
other extinguishment of the debt evidenced by the Note.  All policies shall
provide that the insurer cannot cancel or refuse to renew without giving at
least 30 days’ prior notice to Mortgagee and will insure Mortgagee as mortgagee,
as to interests in real property and fixtures, and will otherwise name Mortgagee
as additional insured, with respect to general public liability insurance, or
under a lender’s loss payable endorsement, as to interests in personal property
(or as otherwise designated by Mortgagee).  All insurance proceeds will be
payable to Mortgagor and Mortgagee.  In case of any loss or damage to the
Property, the Mortgagor shall promptly notify the insurance company and
Mortgagee.  Mortgagee may, in its absolute discretion, use the insurance
proceeds received to (i) repair and restore the Mortgaged Premises in accordance
with Mortgagee’s requirements, or (ii) reduce any amounts due under this
Mortgage and/or the Note.  If Mortgagee elects to apply such proceeds to restore
the Mortgaged Premises and, in Mortgagee’s judgment, said proceeds are
insufficient to complete the restoration, the Mortgagor shall deposit the amount
of such deficiency with Mortgagee.  If Mortgagee elects to apply such proceeds
to reduce any amounts due under this Mortgage and/or the Note, Mortgagee shall
pay to the Mortgagor any money left after paying the entire principal, interest,
and any other amounts due under this Mortgage and the Note.

 

d.                                      Repairs; Inspection.  Mortgagor will
keep the Mortgaged Premises in good condition and repair and will not damage,
destroy, abandon or permit any impairment or deterioration of the Mortgaged
Premises.  The Mortgagor will allow Mortgagee, its agents or representatives to
enter onto and inspect the Mortgaged Premises at reasonable times, except in any
emergency when Mortgagee will have the right to enter the Mortgaged Premises at
any time.  The Mortgagor will make such repairs or replacements as may be
reasonably required by Mortgagee and will replace any fixture or appliance or
equipment which is destroyed or removed with another of at least equal quality
and condition, within 30 days of such destruction or removal.  Mortgagor shall
not, without the prior written consent of Mortgagee, (i) abandon the Mortgaged
Premises or any portion thereof or allow the same to become vacant; (ii) commit
or suffer waste with respect to the Mortgaged Premises; (iii) impair or diminish
the value or integrity of the Mortgaged Premises or the priority or security of
the lien of this Mortgage; (iv) remove, demolish or materially alter any of the
Mortgaged Premises except that Mortgagor shall have the right to remove and
dispose of, free of the lien of this Mortgage, such fixtures as may, from time
to time, become worn out or obsolete, provided that, simultaneously with or
prior to such removal, any such fixtures shall be replaced with other fixtures
which shall have a value and utility at least equal to that of the replaced
fixtures and, by such removal and replacement, Mortgagor shall be deemed to have
subjected such replacement fixtures to the lien and priority of this Mortgage;
(v) make, install or permit to be made or installed, any additions or
improvements to the Mortgaged Premises except in a good and workmanlike manner,
free of mechanic’s liens, in compliance with legal requirements, and in
accordance with plans and specifications approved by Mortgagee; or (vi) make,
suffer or permit any nuisance to exist on the Mortgaged Premises or any portion
thereof.

 

e.                                       Compliance with Laws and Regulations. 
Mortgagor shall comply with all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
restrictions and requirements, and Mortgagor will not permit the Mortgaged

 

3

--------------------------------------------------------------------------------


 

Premises to be used for any unlawful purpose.  If the Mortgaged Premises is a
condominium or part of a planned unit development, Mortgagor will perform all of
Mortgagor’s obligations under the master deed, declaration covenants or by-laws
and regulations creating or governing same, and the documents constituent
thereto.

 

f.                                         Condemnation.  In the event of any
condemnation or taking of any part of the Mortgaged Premises by any public or
quasi-public authority or corporation, all proceeds otherwise allocable to
Mortgagor, after deducting therefrom all costs and expenses, including, without
limitation, attorneys’ fees incurred by Mortgagee in connection with the
collection of such proceeds, are assigned and shall be paid to Mortgagee and
applied, at Mortgagee’s election, (i) toward restoration of the Mortgaged
Premises; or (ii) to the Indebtedness.  No settlement for damages sustained
shall be made by Mortgagor without Mortgagee’s prior written approval. 
Mortgagee shall have the right to prosecute to final determination, or
settlement, an appeal or other appropriate proceedings in the name of Mortgagee
or Mortgagor, for which Mortgagee will then be appointed as attorney-in-fact for
Mortgagor, which appointment, being for security, is irrevocable.  Nothing
herein shall limit the rights otherwise available to Mortgagee, at law or in
equity, including the right to intervene as a party to any condemnation
proceeding.

 

g.                                      Certification of Amount Due.  Upon the
request of Mortgagee, Mortgagor will, within five (5) days after such request,
certify to Mortgagee in writing: (i) the amount due under this Mortgage and the
Note, and (ii) that there are no defenses to its obligations under any of the
other Documents or, if there are defenses, a description of such defenses.

 

h.                                      No Transfer of Title or Further
Encumbrances.  Without the prior written consent of Mortgagee, Mortgagor will
not sell, convey, transfer or alter any interest or permit any of the foregoing
in all or any part of the Property.  Mortgagor will not create, incur, assume or
suffer to exist any mortgage, lien, security interest, encumbrance, attachment,
levy, distraint or other judicial process of any kind on or with respect to any
portion of, or interest in, the Property.

 

i.                                          Covenants Regarding Financial
Statements and Information; Inspection of Books and Records.  Mortgagor will
provide Mortgagee with any and all information regarding the Mortgagor, the
Mortgaged Premises or any guarantor as requested by Mortgagee, including annual
financial statements, manually signed copies of federal and state tax returns
and certified rent rolls as to the Mortgaged Premises.  Mortgagor will permit
Mortgagee to inspect and make copies of the Mortgagor’s books, records and
income tax returns upon reasonable notice.

 

j.                                          Indemnification.  Mortgagor will
indemnify, defend and save harmless Mortgagee against and from all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees, which may be imposed upon or
incurred by Mortgagee by reason of the Mortgagor’s ownership, use or operation
of the Mortgaged Premises, including (but not limited to) those arising by
reason of any action against Mortgagor or any other party to any of the
transactions evidenced by the Loan Documents.  Unless arising from the gross
negligence or willful misconduct of Mortgagee, this indemnity will apply
notwithstanding any negligent or other contributory conduct by or on the part of
any third parties and will survive:  (i) repayment of the Indebtedness and the
full release of this Mortgage; (ii) the extinguishment of Mortgagee’s lien by
foreclosure or any other action; or (iii)  the delivery of a deed in lieu of
foreclosure.

 

5.                                      ENVIRONMENTAL COVENANTS.  The Mortgagor
further warrants, represents, covenants and agrees that:

 

  a.                                 Except as may have been disclosed in
writing to Mortgagee, neither Mortgagor nor, to the best of Mortgagor’s
knowledge, any other person has (i) used, installed or disposed of any Hazardous
Materials (hereafter defined) in, on, from, or affecting the Mortgaged Premises
except in full compliance with Applicable Environmental Laws (hereafter
defined); or (ii) received any notice from any governmental authority with
regard to Hazardous Materials in, on, from or affecting the Mortgaged Premises. 
To the best of Borrower’s knowledge, no portion of the Mortgaged Premises is or
has been at any time an “industrial establishment” as defined in the New Jersey
Industrial Site Recovery Act (“ISRA”), and Mortgagor does not know or have
reason to know of any lien or threatened lien on its personal or real property
requiring or obligating Mortgagor to make payment pursuant to the New Jersey
Spill Compensation and Control Act (“SCCA”).  If the Mortgaged Premises is or
has been an “industrial establishment,” Mortgage shall provide Mortgagee with a
letter of non-applicability on and as of the date hereof.  If the Mortgaged
Premises was used as an “industrial establishment,” and hazardous substances
were

 

4

--------------------------------------------------------------------------------


 

handled there, and Mortgagor’s transactions constitute a closing, termination
of, or transfer of, operations, Mortgagor has provided Mortgagee with an
approved cleanup plan or a negative declaration, obtained at its own expense,
and Mortgagor, at its own expense, shall implement the cleanup plan to clean up
such contamination.

 

  b.                                Mortgagor shall not use the Mortgaged
Premises, nor allow it to be used, to generate, manufacture, refine, transport,
treat, store, handle, dispose of, transfer, produce or process Hazardous
Materials except in full compliance with Applicable Environmental Laws. 
Mortgagor shall not cause or permit, intentionally or unintentionally, a release
of Hazardous Materials in, on, from or affecting the Mortgaged Premises or any
other use, installation, or disposition of Hazardous Materials in violation of
Applicable Environmental Laws.

 

  c.                                 If Mortgagor receives any notice from any
governmental authority with regard to Hazardous Materials in, on, from or
affecting the Mortgaged Premises, or any notice of violation of Applicable
Environmental Laws, Mortgagor shall promptly notify Mortgagee.  Mortgagor shall
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal, and other actions necessary to clean up and remove all
Hazardous Materials in, on, from or affecting the Mortgaged Premises in
accordance with all Applicable Environmental Laws and to the satisfaction of
Mortgagee.

 

  d.                                The term “Applicable Environmental Laws”
shall mean, without limitation, all legal requirements of any governmental
authority pertaining to the preservation or enhancement of the quality of the
environment or regulating or restricting the use, transfer, storage or
remediation of Hazardous Materials, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C.
Section 9601, et seq.), the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S.C. Sections 6901, et seq.), the SCCA, the ISRA and the
rules and regulations adopted and publications promulgated pursuant thereto at
any time.  The term “Hazardous Materials” shall mean, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials, asbestos or any
material containing asbestos, or any other substance or material regulated under
any Applicable Environmental Laws.

 

  e.                                 At any time while any Indebtedness is
outstanding, upon reasonable suspicion of any environmental condition, violation
or problem, Mortgagee may require that the Mortgagor, at the Mortgagor’s expense
and within thirty (30) days after notice from Mortgagee, promptly cause such
tests, inspections and/or procedures to be conducted by a professional
engineering firm or others for the purpose of ensuring compliance with all
Applicable Environmental Laws and having the Mortgaged Premises certified to
Mortgagee as such.  Without limitation of Mortgagee’s rights, (i) Mortgagee will
retain the right to enter onto the Mortgaged Premises and cause such tests,
inspections, and/or procedures to be conducted and having the Mortgaged Premises
certified to Mortgagee as such; and (ii) Mortgagee will have the right, but not
the obligation, to enter onto the Mortgaged Premises or any other facility
operated by Mortgagor or to take such other actions as are necessary or
advisable to test, cleanup, remove, resolve, or minimize the impact of, any
environmental condition which, in the sole opinion of Mortgagee, could
jeopardize or affect Mortgagee’s collateral security.  All costs and expenses
incurred by Mortgagee in the exercise of any such rights will be payable by
Mortgagor upon demand and will be secured by this Mortgage and other collateral
held by Mortgagee.

 

6.                                      TAX AND INSURANCE ESCROW.  The Mortgagor
will, if required by Mortgagee, make regular monthly payments to Mortgagee in
addition to and simultaneously with payments due under the Note equal to 1/12 of
the actual or estimated yearly real estate taxes, assessments, and insurance
premiums on the Mortgaged Premises.  In the even the Mortgagee requests the
Mortgagor to make payments of real estate taxes or insurance on the Mortgaged
premises, then Mortgagor shall deposit two (2) months of payments into an escrow
account. If permitted by law, such funds retained by Mortgagee will bear no
interest and may be commingled with other funds of Mortgagee.  The Mortgagor
pledges these funds as additional security for the sums secured by this
Mortgage.  These funds will not be deemed to be trust funds and Mortgagee does
not act as the Mortgagor’s agent in the payment of taxes, assessments, and
insurance premiums, or other charges.  Escrowed funds shall be used by Mortgagee
to pay the taxes, assessments, and insurance premiums when due.  If the amounts
held by Mortgagee are insufficient at any time to pay the taxes, assessments,
and insurance premiums as they fall due, the Mortgagor will pay to Mortgagee on
demand any amount necessary to make up the deficiency.  The Mortgagor will not

 

5

--------------------------------------------------------------------------------


 

receive any credit on or make any deduction from amounts due under the Note by
reason of this deposit with Mortgagee.

 

7.                                      PROTECTION OF MORTGAGEE’S SECURITY.  If
Mortgagor fails to pay any lien or charge against the Mortgaged Premises when
due, or otherwise fails to perform any covenant or agreement in the Loan
Documents, or upon any event which jeopardizes the value of the Mortgaged
Premises, then Mortgagee, at its option and sole discretion, may disburse such
sums, and take such actions as necessary to protect its interest, including, but
not limited to, defending any action or proceeding, disbursing reasonable
attorneys’ fees and entering upon the Mortgaged Premises to make repairs without
becoming liable to Mortgagor or any other person.  Any amount disbursed by
Mortgagee will be added to the principal of the Note, accrue interest from the
date of disbursement at a rate of two percent in excess of the rate specified in
the Note and be secured by this Mortgage.  Upon demand, the Mortgagor will repay
these amounts, together with interest, to Mortgagee.

 

8.                                      EVENTS OF DEFAULT.  An event of default
will occur under this Mortgage upon each of the following events (each, an
“Event of Default”):

 

  a.                                 any default or “Event of Default” under any
other Loan Document;

 

  b.                                failure of Mortgagor to pay any sum required
to be paid under this Mortgage as and when due; or

 

  c.                                 nonperformance of, or noncompliance with,
any of the agreements, covenants, conditions, warranties, representations or
other provisions contained in this Mortgage.

 

9.                                      REMEDIES.  Upon the occurrence of an
Event of Default, and at all times thereafter, Mortgagee shall have the right to
enforce its rights under this Mortgage and the other Loan Documents by
exercising such remedies as are available to Mortgagee under applicable law,
either by suit in equity or action at law, or both, whether for specific
performance of any provision contained in this Mortgage or any of the other Loan
Documents or in aid of the exercise of any power granted in this Mortgage or the
other Loan Documents.

 

  a.                                 Mortgagee shall have the right to obtain
judgment for the Indebtedness (including all amounts advanced or to be advanced
by Mortgagee, all costs and expenses of collection and suit, including any
bankruptcy or insolvency proceeding affecting Mortgagor, and reasonable
attorneys’ fees incurred in connection with any of the foregoing) together with
interest on such judgment at the highest rate set forth in the Note until
payment in full is received by Mortgagee.

 

  b.                                Mortgagee shall have the right to institute
an action of mortgage foreclosure against the Mortgaged Premises or take such
other action for realization on the security provided herein as applicable law
or the provisions of the Loan Documents may allow.

 

  c.                                 Mortgagee may, at any time without notice,
either in person, by agent or by a receiver appointed by a court, and without
regard to the adequacy of any security for the Indebtedness, enter upon the
Mortgaged Premises and, with or without taking possession of the Mortgaged
Premises, and with or without legal action, collect all income (which term shall
also include amounts determined by Mortgagee as fair rental value for use and
occupation of the Mortgaged Property by any person, including Mortgagor) and,
after deducting all costs of collection and administration expense including
attorneys’ fees and reasonable reserves, apply the net income to any of the
Indebtedness in such order and amounts as Mortgagee in its sole discretion may
determine.  Mortgagee shall not be accountable for more monies than it actually
receives from the Mortgaged Premises nor shall it be liable for failure to
collect the income therefrom.  Mortgagee shall have the right to determine the
method of collection and the extent to which enforcement of collection of income
shall be prosecuted and Mortgagee’s judgment shall be deemed conclusive and
reasonable.

 

  d.                                Mortgagee may, with or without legal action,
take possession and control of the Mortgaged Premises to the exclusion of
Mortgagor and all others excepting only those claiming under Permitted
Encumbrances.  Mortgagee shall have the authority while so in possession to
insure (at Mortgagor’s expense) against all risks by reason of having taken such
possession and Mortgagor will transfer and deliver to the Mortgagee all policies
of insurance upon the Mortgaged Premises not theretofore transferred and
delivered to Mortgagee.

 

6

--------------------------------------------------------------------------------


 

  e.                                 Mortgagee shall have the right to take
possession of any portion of the Property constituting fixtures or other
personal property subject to the Uniform Commercial Code and any records
pertaining thereto.  Mortgagee shall have the right to use, operate, manage,
lease or otherwise control the Property in any lawful manner and, in its sole
discretion, but without any obligation to do so, insure, maintain, repair,
renovate, alter or remove the Property; use, in connection with any assembly,
use or disposition of the Property any trade mark, trade name, trade style,
copyright, brand, patent right or technical process used or utilized by
Mortgagor; sell or otherwise dispose of all or any of the Property at any public
or private sale at any time or times without advertisement or demand upon or
notice to Mortgagor, all of which are expressly waived to the extent permitted
by law, with the right of Mortgagee or its nominee to become purchaser at any
sale (unless prohibited by statute) free from any equity of redemption and from
all other claims, and after deducting all legal and other expenses for
maintaining or selling the Property, and all attorneys’ fees, legal or other
expenses for collection, sale and delivery, apply the remaining proceeds of any
sale to pay (or hold as a reserve against) the Indebtedness and exercise all
rights and remedies of a secured party under the Uniform Commercial Code or any
other applicable law.

 

  f.                                   Mortgagee, without notice, shall have the
right to obtain the appointment of a receiver for the Mortgaged Premises (which
appointment is consented to by Mortgagor) without regard to the adequacy of any
security for the Indebtedness or the insolvency of Mortgagor.

 

10.                               REMEDIES CUMULATIVE.  All of Mortgagee’s
remedies hereunder are distinct and cumulative and may be exercised
concurrently, independently, or successively and will be in addition to every
other right and remedy provided by law.  If any Indebtedness secured by this
Mortgage is now or hereafter secured by any other collateral, Mortgagee may, at
its option, exhaust all or any part of such collateral and the security
hereunder, either concurrently or independently, and in such order as it may
determine.  Mortgagee may, at any time, without notice or consent, and without
affecting any of its rights or the liability of Mortgagor or any other party to
the transactions evidenced by the Note and this Mortgage: (a) release any person
liable for payment of all or any part of such Indebtedness or for performance of
any obligation; (b) exercise or refrain from exercising or waive any right
Mortgagee may have; (c) accept additional security of any kind; and (d) release
or otherwise deal with any property, real or personal, securing the
Indebtedness.  Any forbearance or action by Mortgagee in exercising any right or
remedy under this Mortgage, the Note, or otherwise afforded by applicable law,
will not be a waiver, or preclude the exercise, of any such right or remedy by
Mortgagee.

 

11.                               NOTICES.  All notices under this Mortgage must
be in writing and may be given by person, overnight courier or by certified
mail, return receipt requested.  Each party must accept the certified mail sent
by the other.  Notices will be addressed to the other party at the address
written at the beginning of this Mortgage.  Address changes may be made upon
written notice to the other party.

 

12.                               RENEWALS AND EXTENSIONS.  Any renewal or
extension, modification or amendment of the Note will not operate to release, in
any manner, the liability of Mortgagor or any other party liable for the
Indebtedness and their respective successors in interest.  All such
modifications are subject to the protections afforded to modifications in
N.J.S.A. 46:9-8.1.

 

13.                               GOVERNING LAW.  This Mortgage will be governed
by, and construed in accordance with, the laws of the state in which the
Property is located.

 

14.                               WAIVER OF JURY TRIAL; SERVICE OF PROCESS.  THE
MORTGAGOR WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION PROCEEDING, CLAIM,
DISPUTE OR COUNTERCLAIM ARISING OUT OF THE TRANSACTIONS EVIDENCED BY THIS
MORTGAGE AND AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON MORTGAGOR BY
MAILING A COPY OF SUCH PROCESS TO MORTGAGOR.

 

15.                               RECEIPT OF COPY.  The Mortgagor acknowledges
receipt of a true copy of this Mortgage without charge.

 

16.                               NO ORAL CHANGE.  This Mortgage may only be
modified or amended by an agreement in writing signed by the Mortgagor and
Mortgagee, and may only be released, discharged or satisfied of record by an
agreement in writing signed by Mortgagee.

 

7

--------------------------------------------------------------------------------


 

17.                               JOINT AND SEVERAL LIABILITY.  Mortgagor, if
more than one, are jointly and severally liable, and the term “Mortgagor” means
each of the parties executing this Mortgage.

 

18.  RELEASE PROVISIONS.  The release provisions of the Note are hereby
incorporated.

 

IN WITNESS WHEREOF, MORTGAGOR, INTENDING TO BE LEGALLY BOUND, HAS EXECUTED THIS
MORTGAGE AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

ATTEST OR WITNESSED BY:

MORTGAGOR:

 

 

 

 

 

Vivus Real Estate, LLC, a New Jersey Limited
Liability Company

 

 

 

 

 

 

By:

 /s/ Jay Samuels

 

By:

 /s/ Timothy E. Morris

 

   Jay Samuels, Esq.

Vivus, Inc., a Delaware Corporation, Sole Member

 

Timothy E. Morris, Vice President Finance and Chief
Financial Officer

 

8

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY ACKNOWLEDGMENT

 

STATE OF NEW JERSEY

:

 

SS.

COUNTY OF UNION

:

 

On the 4 day of January, 2006, before me, the undersigned, an Attorney or Notary
Public in and for said State, personally appeared Timothy E. Morris, who
acknowledged himself to be the Vice President Finance and Chief Financial
Officer of Vivus, Inc., Sole Member of Vivus Real Estate, LLC, a New Jersey
Limited Liability Company and that he as such Member, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the company by themselves as such Member.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

/s/ Jay Samuels

 

Jay Samuels, Esq.

An Attorney at Law in the State of New Jersey

 

 

MORTGAGE

Dated: January     , 2006

VIVUS REAL ESTATE LLC

 

TO

Record and return to:

CROWN BANK, N.A.

CROWN BANK, N.A.

715 ROUTE 70

BRICK, NJ 08723

 

To the County Recording Officer
of                                                         County:

 

This Mortgage is fully paid. 
                                                                                                 
authorizes you to cancel it of record.

 

Dated:                                

 

ATTEST:

CROWN BANK, N.A.

 

 

 

 

By:

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

LEGAL DESCRIPTION OF MORTGAGED PREMISES

 

 

 

 

As to Tract 1 (Block 1160.01, Lot 229):

 

Being the same premises conveyed to Mortgagor herein by Deed from 735 Airport
Road, LLC, a New Jersey Limited Liability Company dated of even date herewith
and recorded simultaneously herewith.

 

As to Tract 2 (Block 1160.01, Lot 232):

 

Being the same premises conveyed to Mortgagor herein by Deed from 745 Airport
Road, LLC, a New Jersey Limited Liability Company dated of even date herewith
and recorded simultaneously herewith.

 

10

--------------------------------------------------------------------------------


 

This is a first purchase money mortgage lien.

 

EXHIBIT “B”

SECURITY INTEREST PROPERTY

 

 

The buildings, structures and improvements now and hereafter constructed on the
land described below and the fixtures and equipment now and hereafter installed
thereon and necessary for of adapted to the appropriate use and enjoyment
thereof, all of which shall be deemed real property; and

 

In addition, all property of the Debtor (Mortgagor herein) including without
limitation, all tangible goods, chattels, fixtures, furniture, furnishings,
machines, equipment, all floor coverings, screens, awnings, lighting, heating,
ventilation, air-conditioning, sprinkling, plumbing, irrigating, gas, water,
sewer, incinerating and laundry systems and fixtures, all engines, machinery,
boilers, ranges, furnaces, refrigerators, storm windows and doors, which are now
or which may hereafter be placed or located in, or on or upon the premises
herein defined, together, with all additions and accessories thereto,
substitutions therefore, and replacements thereof.  Also, included, without
limitation are oil, gas or electric furnaces and heaters, air-conditioners and
floor coverings.

 

All leases now and hereafter enforce and the rents due or to come due
thereunder.

 

All condemnation awards, rents under the assignment of rent clause and the
proceeds of insurance.

 

11

--------------------------------------------------------------------------------